*559ORDER
The Disciplinary Review Board on December 20, 1996, having filed with the Court its decision concluding that MORRIS STARKMAN of CHERRY HILL, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.7 (conflict of interest) and good cause appearing;
It is ORDERED that MORRIS STARKMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.